Title: John Adams to Abigail Adams, 16 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia December 16. 1794
          
          I had flattered myself all the last Week with the Hope of a Letter on Monday: but when Yesterday came I found in the Door Keepers lodge of the Senate, no Letter for me, though the Post was arrived, and the other Gentlemen had their Letters. Disappointed, mortified, sometimes half resentful, but more often anxious and Apprehensive that you were sick, I passed but an unpleasant Morning: After dinner your Letter of the 6th. was brought to me in my Chamber, having been left with Mr Francis, I know not why, by one of the Presidents servants.
          Callendars “Political Progress,[”] is a Part of a great System of Reform or Sedition, which made a great Noise in Scotland, and has

occasioned the transportation to Botany Bay of Muir, Margarot, & Gerald; a sentence of High Treason against Wat and Downie, &c &c.
          Self created Societies are setting all Mankind together by the Ears. They will not cease in other Countries till they are laid aside in France, where they begin to be found inconvenient and to be thought dangerous. The popular Society of Caen resolved “We Acknowledge none but you for the Chiefs of the State: We own the national Representatives as the only point of rallying, and the People alone for sovereign. We Swear to be always faithful to the Convention. We will regard as the Ennemy of the People every Man who would rouse, near you, any Rival, insolent and usurping Authority.” Bache’s Paper tells Us it is The Spirit of the times to Support the constituted Authorities against all self created, usurping rival Pretensions.—
          Whether The French or the Dutch are Uppermost in Holland our Sons have nothing to fear: I hope in a month or six Weeks We shall hear from them.
          Solus has it right— I want my Wife to hover over and about me.
          I hope Shaws Yard and Joys Yard, are or will be fill’d with sea Weed as well as mine. The Business has gone on charmingly— dont forget your Daily or Weekly Chronicles of Farming.
          As Dorothy has hitherto had only a peevish, fretful feeble Child for an Husband, I congratulate her on her opening Prospects of Advancement in the World, to the Arms of a generous, cheerful, good humoured, and able bodied Man. As the service of the People, according to modern Principles is no honour, Hopkintonianism in Politicks being the orthodox creed there can be no distinction between a Governor of a State and a Commander of a ship, except such as The Nerves confer. I suppose he has Property, which Added to hers will make their old Age comfortable and that is enough. Literary Taste, intellectual Joys, Delicacy of the Sense of honour, and Reputation are about equal. I am not censorious. Not I. As Governors Wife, like her Husband, she has been an unprofitable servant and has no Merit— Why then should she have any Pride or Ambition?—
          The Weather has been so fine, that I hope Eames has Arrived with your Flour seeds and Medallion. I hope you will consent to request Ceracchi, to give that Image to Harvard or the Accademy.
          Love & Duty. Adieu.
        